internal_revenue_service number release date index number ----------------------- -------------------------------- ------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-133864-09 date date -------------------- x company ----------------------------------------- state a date date date date a b c ---------------- ------------------- -------------------------- ---------------------- ----------------------- ----- ----- ---- dear ----------------- this letter responds to your request for a private_letter_ruling regarding the treatment of stock transferred to you pursuant to a divorce decree the facts represented in your request follow you and your spouse x were married and resided in state a a non-community property state on date a shares of restricted_stock were issued to x by company x’s employer as compensation_for the performance of services the restricted_stock is held by x in x’s name and is non-transferable in accordance with the terms of company’s equity compensation plan on date you and x were divorced by a decree ordered by the state a superior court the division of restricted_stock occurred in the context of a judicial proceeding and was formalized in the divorce decree and associated memorandum of decision of the superior court together referred to as the divorce decree pursuant to the divorce decree you are entitled to receive an allocation of x’s restricted_stock awards as well as any dividends or dividend equivalents attributable to your allocation of x’s plr-133864-09 restricted_stock awards more specifically you are entitled to c of the shares of company restricted_stock issued to x on date pursuant to the terms of the divorce decree you and x intend that the transfer of the restricted_stock constitute a transfer incident to a divorce in accordance with sec_1041 of the internal_revenue_code code and not a taxable_event for either you or x the divorce decree further provides that you and x intend a result consistent with revrul_2002_22 2002_1_cb_849 and revrul_2004_60 2004_1_cb_1051 the divorce decree also provides that the restricted_stock shall be divided as part of the property settlement and shall not be alimony or child_support in accordance with the terms of the divorce decree you will be responsible for paying all costs attributable to your allocation of the restricted_stock including taxes other than medicare and social_security_taxes after the divorce decree was issued and until the restricted_stock vested the restricted_stock remained in the name of x on date a shares of restricted_stock vested and became transferable on date the stock issued to x on date was divided and b shares were allocated to you and placed in a brokerage account under your name your request asks for rulings that the division of the restricted_stock after vesting is not a taxable_event and the income attributable to the vesting of your allocation of the restricted_stock on date is includible in your gross_income regardless of whether company reports such income on a form 1099-misc filed on your behalf and all subsequent tax consequences with respect to the stock will be yours sec_83 of the code provides in general that if property is transferred to any person in_connection_with_the_performance_of_services the excess of the fair_market_value of the property over the amount if any paid for the property is included in the gross_income of the person performing the services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_1041 of the code provides in part that no gain_or_loss shall be recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce incident_to_divorce is defined in sec_1041 as a transfer of property within one year after the date on which the marriage ceases or a transfer of property that is related to the cessation of the marriage in revrul_2002_22 individuals a and b were married and resided in a non- community_property_state during the marriage corporation y granted nonstatutory stock_options to a pursuant to a property settlement incorporated into their divorce a transferred one-third of the options to b b exercised all of the options and received y stock with a fair_market_value in excess of the exercise price of the options the ruling plr-133864-09 concludes that the options are property within the meaning of sec_1041 and it explains that sec_1041 confers nonrecognition treatment on any gain that a may otherwise realize when a transfers the options to b under the ruling a is not required to include in gross_income any income resulting from b's exercise of the options when b exercises the options b must include in income an amount determined under sec_83 as if b were the person who performed the services the ruling further provides that the same conclusions would apply if a and b resided in a community_property_state and all or some of the options constituted community_property that was divided between a and b as part of their divorce in light of the specific provisions of the divorce decree in this case and the other relevant facts we rule as follows the division of the restricted_stock occurred in the context of a judicial proceeding that was formalized in a divorce decree and is therefore a nontaxable event under sec_1041 the income attributable to the vesting of the restricted_stock is includible in your gross_income for federal_income_tax consequences and all subsequent tax consequences with respect to such stock will be yours a copy of this letter should be attached to any of your income_tax returns to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-133864-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a properly executed penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours thomas d scholz assistant branch chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
